DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.
The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do not provide support for all of the claims in the present application.  See priority section below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claim(s) 234-261 is/are pending.  Claim(s) 245-255 is/are withdrawn.  Claim(s) 1-233 is/are canceled.

Priority
The force-distributing element’s earliest disclosure is in the 14/128,756 Application (US Patent 9,662,209).  This feature is in each of the independent claims (234 and 256).  Therefore, the priority dates for all claims is 2/6/2014.


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 234-244 and 256-261, drawn to an annuloplasty device, classified in A61F 2/2445.
II. Claims 256-261, drawn to a method of using an annuloplasty device, classified in A61F 2/2445.

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, such as being used as an ex vivo teaching model.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


This application contains claims directed to the following patentably distinct species.  An election must be made from each of the following groupings. 

Contracting mechanism
Species 1: spool (e.g. claims 239, 250, 260)
Species 2: ratchet (e.g. claims 239, 251, 260) 

The species are independent or distinct because each species within its group is of a different design than the other species within its group. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


During a telephone conversation with Thomas Richardson on 2/3/2021 a provisional election was made without traverse to prosecute the invention of Group I and Species 2, claims 234-244 and 256-261.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 245-255 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 239, 241, and 260-261 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation - 35 USC § 112, 6th paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitation see table below has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder see table below coupled with functional language see table below without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) see table below has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
see table below.  
Claim
Generic Placeholder
Functional Language
Corresponding Structure*
234, 239, 256
mechanism
contracting
[0020] a device that pulls on the contracting member, 
[0021] a rotatable structure, 
[0029] a spool, 
[0560] a ratchet mechanism

* Specification citations are from the PG Publication of the current Application, US 2020/0038186 A1

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: see table below in claim see table below.
Claim
Generic Placeholder
Functional Language
Corresponding Structure
239, 260
mechanism
contracting
Spool or ratchet, in claim
240
mechanism
contracting
Structure with opening, in claim


Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 242-244 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 242-243 each recite “the tissue anchor”.  It is unclear which anchor is claimed as multiple are introduced in claim 234.  For purposes of examination the Examiner considers this language to be “each tissue anchor” for claim 242 and “for each tissue anchor” for claim 243.
Claim(s) 244 is rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 234-238, 240, 242-244, 256-259 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross, et al (Gross*) (CA 2728078 A1, which is also WO 2010/004546 A1).  * Citation listed by last inventor listed, Mosaiuf, on PTO-892, rather than first inventor listed, Gross, used here

Regarding Claims 234 and 236, Gross teaches an annuloplasty implant for treating a native atrioventricular valve of a patient (e.g. Figure 18B, page 8, lines 2-14), the annuloplasty implant comprising: 
a plurality of tissue anchors (e.g. Figures 19A-E, anchors #740), which are configured to anchor the annuloplasty implant around at least a portion of a valve annulus of the native atrioventricular valve (e.g. Figure 19A);
a contracting assembly (e.g. page 74, lines 3-16 and page 76, lines 14-31; combination of #420 and #s 480/490), which comprises:
	an elongate contracting member (e.g. Figure 17J, #s 480, 490); and 
	a contracting mechanism (e.g. Figures 19A-E, #420), which is coupled to the elongate contracting member (e.g. page 74, lines 3-16), and which is configured, upon actuation thereof, to apply a longitudinal contracting force to the elongate contracting member (e.g. 68, lines 1-11, actuation is via pushing/pulling; therefore, pushing/pulling of #420 having #s 480/490 therein is fully capable of resulting in applying the longitudinal contracting force to the elongate contracting member by said movement(s)) that longitudinally contracts at least a portion of the annuloplasty implant (e.g. page 70, lines 12-20, via pulling actuation), thereby circumferentially tightening the valve annulus (e.g. page 70, lines 12-20); and 
	
a force-distributing element (e.g. annotated Figure 18B below), which comprises a longitudinally-non-compressible tightly-coiled element (e.g. annotated Figure 18B below and page 70, lines 12-20; along the highlighted line in the annotated Figure the coils are compressed with no additional space between them for compression), and which is configured to distribute the longitudinal contracting force over at least two of the tissue anchors (e.g. annotated Figure 18B below, the force-distributing element extends between two anchors and therefore distributes the force over these two locations; here the force is distributed between exactly two anchors because only two anchors are in contact with the force-distributing element). 


    PNG
    media_image1.png
    813
    1014
    media_image1.png
    Greyscale

Annotated Figure 18B, Gross

Claim 235, the force-distributing element is rigid along its longitudinal axis and flexible in a plane perpendicular to its longitudinal axis (e.g. Figure 18B, the force-distributing element is fully compressed (no gaps between coils) longitudinally, see line/arrow in annotated Figure 18B above) and is therefore rigid; the coils are not completely fixed in place with respect to adjacent coils and therefore can bend around the annulus, which is flexible in a plane perpendicular to the longitudinal axis of the force-distributing element).  
Regarding Claim 237, the force-distributing element is in a vicinity of an end of the implant (e.g. Figure 18B, near ends #s 432, 442). 
Regarding Claim 238, the force-distributing element is cylindrical (e.g. Figure 18B).  
Regarding Claim 240, the contracting mechanism has an opening therethrough (e.g. page 73, lines 5-14) and is configured, upon actuation thereof, to draw the contracting member therethrough (e.g. page 73, lines 5-14 and page 70, lines 12-20; pushing/pulling adjustment is through this opening).
Regarding Claims 242-243, the tissue anchor comprises: a tissue-coupling element (e.g. annotated Figure 19E below) and an anchor head fixed to the tissue-coupling element (e.g. annotated Figure 19E below) and shaped to define an engaging opening passing entirely through the anchor head along a central longitudinal axis of the tissue anchor (e.g. annotated Figure 19E below, coil at top, as shown, end). 
Regarding Claim 244, the engaging opening is at least partially non-circular (e.g. annotated Figure 19E, under the arrow point, seen in Figure 19E without the annotation). 

    PNG
    media_image2.png
    551
    538
    media_image2.png
    Greyscale

Annotated Figure 19E, Gross
	
Regarding Claim 256, Gross teaches a system for treating a native valve of a patient (discussed supra for claim 234, where the system here is the annuloplasty implant), the system comprising: 
a plurality of tissue anchors (discussed supra for claim 234), which are configured to be inserted into tissue around at least a portion of a valve annulus of the native valve (discussed supra for claim 234);
a contracting system (discussed supra for claim 234, where the contracting system here is the contracting assembly supra), which comprises:
	an elongate contracting member (discussed supra for claim 234); and 
	a contracting mechanism (discussed supra for claim 234), which is coupled to the elongate contracting member (discussed supra for claim 234), and which is configured, upon actuation thereof, to apply a longitudinal tensioning force to the elongate contracting member (discussed supra for claim 234 where the longitudinal tensioning force here is the longitudinal contracting force supra) such that the plurality of anchors are pulled closer together to circumferentially tighten the valve annulus (tightening is discussed supra for claim 234; page 68, lines 1-11, control wires #s 480/490 move elements 430/440 relative to each other, therefore, they are fully capable of pulling the anchors within #s430/440 closer by pulling on #s 480/490 to cinch the elements closer together); and 
	
a force-distributing element (discussed supra for claim 234), comprising a tightly-coiled element (discussed supra for claim 234, the tightly-coiled element here is the longitudinally-non-compressible tightly-coiled element supra), and being configured to distribute the longitudinal contracting force over at least two of the tissue anchors (discussed supra for claim 234). 
Regarding Claim 257, the limitations of claim 257 are discussed supra for claim 235.
Regarding Claim 258, the limitations of claim 258 are discussed supra for claim 238.
Regarding Claim 259, the elongate contracting member comprises at least one wire (e.g. page 68, lines 1-11, #480/490 are wires).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        2/11/2021